Citation Nr: 1421080	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-39 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as secondary to the service-connected type II diabetes mellitus.

2. Entitlement to service connection for a deviated nasal septum.

3. Entitlement to service connection for a left knee disability, claimed as patella tendonitis, to include as secondary to the service-connected right leg disability.

4. Entitlement to service connection for a back disability, claimed as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION


The Veteran served on active duty from July 1974 to May 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2012, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The issue of service connection for carpal tunnel syndrome will be addressed in this decision.  The remaining issues are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's diagnosed bilateral carpal tunnel syndrome is related to his service-connected type II diabetes.


CONCLUSION OF LAW

The bilateral carpal tunnel disorder is proximately due to the service-connected type II diabetes mellitus. 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.

The record reflects that the Veteran has been diagnosed with bilateral carpal tunnel syndrome.  He has also been awarded service connection for type II diabetes mellitus. 

In August 2012, the Board remanded this issue in order to determine whether the Veteran's bilateral carpal tunnel syndrome is a disability separate and distinct from his service-connected peripheral neuropathy of the upper extremities.  In this capacity the Board noted that an October 2011 VA examiner stated that the Veteran's carpal tunnel syndrome was caused by his service-connected diabetes mellitus.  However, the examiner went on to state that the Veteran was already service-connected for inflammation of the medial nerve and agreed with a previous VA examiner's August 2010 opinion linking peripheral neuropathy to the Veteran's diabetes mellitus. 

Following the Board's remand, the Veteran was afforded a VA examination in October 2012.  After conducting a clinical examination and reviewing the claims file, the October 2012 VA examiner stated that the Veteran's carpal tunnel syndrome is due to, or the result of his service-connected diabetes.  Specifically, the examiner noted that "diabetes is a known condition that can cause [carpal tunnel syndrome]."  It was further noted that the Veteran's carpal tunnel syndrome is a "separate condition from [his] peripheral neuropathy and more than likely secondary to his diabetes."

Based on the above, the Board finds that the evidence weighs in favor of the Veteran's claim for service connection for bilateral carpal tunnel syndrome.

In reaching this determination, the Board notes that the issue of service connection is before the Board, not the evaluation or the classification.  Section 4.14 establishes that evaluation of the same manifestation under different diagnoses is to be avoided.  This is a concern addressing how to rate an impairment, not whether something should be recognized as service connected.  Here, the rating decision recognizes service connection for peripheral neuropathy without clearly identifying the nerve involved.  See use of DC 8699-8615.  The 2011 VA examination disclosed medial and radial involvement.  Prior testing may have suggested ulnar involvement.  There is nothing legally inappropriate from identifying the disability as peripheral neuropathy with carpal tunnel syndrome (and clearly identifying all nerves that are service-connected). 


ORDER

Service connection for bilateral carpal tunnel syndrome is granted.


REMAND

In August 2012, the Board noted that the Veteran contends that he has a deviated septum as the result of playing football and other sports at the Air Force Academy.  Consequently, the Board requested that the AMC attempt to obtain "any outstanding records from" the Veteran's service in the Air Force Academy.  While a copy of the Veteran's transcript was obtained, the Veteran's treatment records from this period of service were not requested. 

In addition, the Board's remand noted that the Veteran has been diagnosed with left patella tendonitis in July 2004, recurrent left knee pain in August 2006 and iliotibial band tendonitis of the left knee in May 2007.  As a result, the Board requested a VA examiner determine whether any left knee disability is related to service or the service-connected exostosis of distal 1/3 femur of the right leg. 

While the October 2012 VA examiner noted that the Veteran had a diminished range of motion in his left knee, he did not diagnose the Veteran with a current left knee disability.  The examiner also did not comment on whether any of the left knee disabilities identified in the record were related to service or the service-connected right leg disability.

With respect to the Veteran's claimed back disability, the Veteran attributes this disability to his left knee disability by asserting that he has had to overcompensate for the left knee.  Accordingly, this issue is inextricably intertwined with the claim for service connection for a left knee disability and must be deferred at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any treatment records from the Veteran's period of service with the Air Force Academy. 

2. Then, the AMC should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's left knee disability.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any left knee disability identified upon examination had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), any left knee disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected right leg disability.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


